IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                 AT NASHVILLE              FILED
                                MAY 1999 SESSION
                                                           October 13, 1999

                                                        Cecil Crowson, Jr.
                                                      Appellate Court Clerk
FRANK BARNARD,                   *    C.C.A. NO. 01C01-9807-CR-00296

      APPELLANT,                 *    DAVIDSON COUNTY

VS.                              *    Hon. Steve Dozier, Judge

STATE OF TENNESSEE,              *    (Post-Conviction)

      APPELLEE.                  *




For Appellant:                        For Appellee:

Kyle L. Marquardt                     Paul G. Summers
Attorney for Appellant                Attorney General and Reporter
211 Printers Alley, Suite 502         450 James Robertson Parkway
Nashville, TN 37201-1414              Nashville, TN 37243-0493

                                      Georgia Blythe Felner
                                      Counsel for the State
                                      Criminal Justice Division
                                      425 Fifth Avenue North
                                      Nashville, TN 37243

                                      John Seaborg
                                      Washington Square Bldg.
                                      Assistant District Attorney General
                                      222 Second Avenue North
                                      Nashville, TN 37201-1649



OPINION FILED: ____________________



AFFIRMED - RULE 20



NORMA MCGEE OGLE, JUDGE
                                              OPINION

                 The petitioner, Frank Barnard, appeals the dismissal of his petition for

post-conviction relief by the Davidson County Criminal Court on June 11, 1998. On

November 13, 1992, the petitioner was convicted by a jury in the Davidson County

Criminal Court of first degree murder, felony murder, robbery, and aggravated

sexual battery. The trial court merged the felony murder count with the first degree

murder count because they arose from the same offense. The petitioner filed a

Motion for Judgment of Acquittal and Motion for New Trial. The trial court denied

the motion on all grounds except the trial court reversed the robbery conviction.1 On

September 1, 1994, this court affirmed the petitioner’s convictions and on November

24, 1994, our supreme court denied further review. State v. Barnard, 899 S.W.2d
617 (Tenn. Crim. App), perm. to appeal denied (Tenn. 1994).



                 On July 31, 1997, the petitioner, Frank Barnard, filed a pro se petition

for post-conviction relief in the Davidson County Criminal Court. The trial court

appointed counsel and the petitioner filed an amended petition for post-conviction

relief on October 21, 1997. On June 5, 1998, the trial court conducted a hearing to

determine if the statute of limitations barred the petition. After the hearing, the trial

court took the matter under advisement and entered an order denying the petition

for post-conviction relief because the petition was filed beyond the applicable statute

of limitations. Having thoroughly reviewed the record and the parties’ briefs, we

conclude that this an appropriate case for affirmance pursuant to Ct. Crim. App.

Rule 20.




        1
        As noted by the post-conviction court, the State has not sought to re-indict or pursue further
prosecution on the robbery charge.

                                                    2
              On appeal, the petitioner contends that the strict application of the one

(1) year statute of limitations violates the petitioner’s right to constitutional due

process under the Fourteenth Amendment to the Constitution of the United States

and Article I, Section 8 of the Tennessee Constitution. See Tenn. Code Ann. § 40-

30-202 (1997). The petitioner does not argue that one of the exceptions to the

statute of limitations applies in his case. In essence, the petitioner argues that when

his conviction became final on November 28, 1994, he had three years within which

to file a petition for post-conviction relief. When our legislature amended the period

of limitation in 1995 to the shorter one year period, the petitioner was incarcerated

and without legal counsel to advise him of the new shorter statute of limitations.

The petitioner further argues that, because of his ignorance of the new law, he

should have the original three year period within which to file a petition. Moreover,

the petitioner contends that applying the shorter, one year limitations period denies

the petitioner due process of law.



              The petitioner’s convictions became final on November 28, 1994. At

that time, under the existing Post-Conviction Procedure Act, the petitioner had three

years from the date his convictions became final to file his petition for post

conviction relief. See Tenn. Code Ann. § 40-30-102 (1994 Repl.) However, our

legislature enacted the 1995 Post-Conviction Procedure Act which shortened the

statute of limitations period to one year. See Tenn. Code Ann. § 40-30-202 (1997).

Therefore, the petitioner had one year from the effective date of the new statute

(May 10, 1995) to file his petition for post-conviction relief. The petitioner failed to

do so. Furthermore, this court has previously stated that the application of the one-

year statute of limitations for filing petitions for post-conviction relief does not violate

due process in a situation where the three-year statue of limitations had been in

effect at the time the petitioner’s convictions became final. Carothers v. State, 980


                                             3
S.W.2d 215, 218-218 (Tenn. Crim. App. 1997); Holston v. State, No. 02C01-9609-

CR-00298, 1997 WL 421212, at *1-2 (Tenn. Crim. App. at Jackson, July 28, 1997).

Moreover, this court has stated that application of the one-year statute of limitations

affords a reasonable opportunity for similarly situated petitioners to file for post-

conviction relief within one year of the statute’s effective date. Id. Tennessee

courts have consistently held that ignorance of the law does not excuse the untimely

filing of a petition for post-conviction relief. Dyer v.State, No. 03C01-9712-CR-

00515, 1998 WL 667872, at *1 (Tenn. Crim. App. at Knoxville, September 23,

1998). Accordingly, we affirm the judgment of the post- conviction court pursuant to

Ct. Crim. App. Rule 20.




                                           __________________________________

                                           Norma McGee Ogle, Judge



CONCUR:

______________________________

David G. Hayes, Judge



_______________________________

Jerry L. Smith, Judge




                                            4